Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is a Non-Final office action on the merits. Claims 1-4 and 6-20, as filed are currently pending and have been considered below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 7, 11, 15 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lang et al. (US 2008/0060873).
Regarding claim 1, Lang discloses an apparatus comprising:
a base plate (400a) comprising a plurality of entry webbing slots (405a, 405b), a plurality of exit webbing slots (480a) and a plurality of webbing transition slots (405c, 405d), wherein the plurality of webbing transition slots each comprise a V-shaped opening (Fig. 3S shows wherein each slot has an angled side to comprise a V-shape);
a ring connection element (420) coupled to the base plate, the ring connection element comprising an opening (424) configured for removably coupling with a ring device; and
a self-retracting device (SRD) connection (150) integrated with the ring connection element.

Regarding claim 6, Lang further discloses wherein the V-shaped opening of each of the plurality of webbing transition slots comprises an upper V-shaped portion and a lower V-shaped portion (Fig. 3S as shown).

Regarding claim 7, Lang further discloses wherein the V-shaped opening of each of the plurality of webbing transition slots have equal length portions on opposite sides of the upper V-shaped portion and the lower V-shaped portion (Fig. 3S as shown).

Regarding claim 11, Lang discloses an apparatus comprising:
a base plate (400a) comprising a first entry webbing slot (405a), a second entry webbing slot (405b), a first exit webbing slot (480a), a second exit webbing slot (480a) and a plurality of webbing transition slots (405c, 405d), wherein the plurality of webbing transition slots each comprise a V-shape opening (Fig. 3S shows wherein each slot has an angled side to comprise a V-shape);
a D-ring connection element (420) integrated with the base plate; and
an SRD connection (150) integrated with the D-ring connection element, wherein the SRD connection comprises a through-hole (Fig. 2C as shown) within the D-ring connection element.

Regarding claim 15, Lang further discloses wherein the V-shaped opening of each of the plurality of webbing transition slots have equal length portions on opposite sides of the upper V-shaped portion and the lower V-shaped portion (Fig. 3S as shown).

Regarding claim 16, further discloses a first ring attachment slot and a second ring attachment slot (434 on opposing sides of 420).

Regarding claim 19, Lang discloses an apparatus comprising:
a base plate (400a) comprising a first entry webbing slot (405a), a second entry webbing slot (405b), a first exit webbing slot (480a), a second exit webbing slot (480a) and a plurality of webbing transition slots (405c, 405d), a first ring attachment slot and a second ring attachment slot (434 on opposing sides of 420); wherein the plurality of webbing transition slots each comprise a V-shaped opening (Fig. 3S shows wherein each slot has an angled side to comprise a V-shape);
a D-ring connection element (420) integrated with the base plate; and
an SRD connection (150) integrated with the D-ring connection element, wherein the SRD connection comprises a through-hole (Fig. 2C as shown) within the D-ring connection element.

Response to Arguments
Applicant's arguments filed 11 March 2022 have been fully considered but they are not persuasive. As shown above, Examiner has included a reinterpretation of the applied prior art.

Allowable Subject Matter
Claims 2-4, 8-10 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S LEE whose telephone number is (571)270-5735. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.S.L/Examiner, Art Unit 3677                                                                                                                                                                                                        

/Robert Sandy/Primary Examiner, Art Unit 3677